

115 HR 7253 IH: Remove Extraneous Measures that Obstruct Value and Efficiency Act
U.S. House of Representatives
2018-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7253IN THE HOUSE OF REPRESENTATIVESDecember 11, 2018Mr. Smith of Missouri introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to minimize costs and burdens under the Medicare
			 program by providing for consideration of the removal of certain measures
			 applicable to inpatient hospitals and post-acute care inpatient providers
			 and providing for meaningful measures.
	
 1.Short titleThis Act may be cited as the Remove Extraneous Measures that Obstruct Value and Efficiency Act or the REMOVE Act. 2.Removal of certain quality measures applicable to inpatient hospitals and post-acute care providers inpatient providers; providing for meaningful measures (a)Removal for inpatient hospitals (1)In generalSection 1886(b)(3)(B)(viii) of the Social Security Act (42 U.S.C. 1395ww(b)(3)(B)(viii)) is amended by adding at the end the following new subclause:
					
 (XII)For purposes of this clause, in considering the removal of a quality measure, the Secretary shall base such consideration on factors such as the following:
 (aa)Measure performance is so high and unvarying that meaningful distinctions in improvements in performance can no longer be made.
 (bb)Performance or improvement on such measure does not result in better patient outcomes. (cc)Such measure does not align with clinical guidelines or practice.
 (dd)Another measure is available that, with respect to a particular topic, is more broadly applicable (across settings, populations, or conditions) than the measure that is being considered for removal for the particular topic.
 (ee)Another measure is available that, with respect to a particular topic, is more proximal in time to desired patient outcomes than the measure that is being considered for removal for the particular topic.
 (ff)Another measure is available that, with respect to a particular topic, is more strongly associated with desired patient outcomes than the measure that is being considered for removal for the particular topic.
 (gg)Collection or public reporting of the measure leads to negative unintended consequences. (hh)The costs (including costs associated with administrative burden to providers of services and suppliers) associated with the measure outweigh the benefit of the continued use of the measure.
 (ii)Such other factors determined appropriate by the Secretary.. (2)Value-based purchasing programSection 1886(o)(2)(D) of the Social Security Act (42 U.S.C. 1395ww(o)(2)(D)) is amended—
 (A)in the heading, by inserting and removal of after Replacing; (B)by striking Subclause (VI) and inserting Subclauses (VI) and (XII); and
 (C)by striking such subclause applies and inserting such subclauses apply. (b)Removal for post-Acute care providersSection 1899B(h) of the Social Security Act (42 U.S.C. 1395lll(h)) is amended by adding at the end the following new paragraph:
				
					(3)Measure removal factors
 (A)In generalIn carrying out paragraph (1) and the provisions specified in subparagraph (B), for purposes of evaluating quality measures described in such paragraph or such subparagraph, respectively, the Secretary shall consider removal of such a measure based on factors such as those described in section 1886(b)(3)(B)(viii)(XII).
 (B)Reporting provisions and measures describedFor purposes of subparagraph (A), the provisions and measures described in this subparagraph are the following:
 (i)In the case of inpatient rehabilitation facilities, section 1886(j)(7) and the measures described in such section.
 (ii)In the case of long-term care hospitals, section 1886(m)(5) and the measures described in such section.
 (iii)In the case of skilled nursing facilities, section 1888(e)(6) and the measures described in such section.
 (iv)In the case of home health agencies, section 1895(b)(3)(B)(v) and the measures described in such section.
							.
 (c)Providing for meaningful measuresSection 1890A(a) of the Social Security Act (42 U.S.C. 1395aaa–1(a)) is amended by adding at the end the following new paragraph:
				
 (7)Meaningful measuresIn selecting and updating quality measures for use under this title, the Secretary shall, as practicable, consider the extent to which such measures satisfy the following factors:
 (A)The measures are patient-centered and meaningful to patients, clinicians, and providers. (B)The measures address high-impact measure areas that safeguard public health.
 (C)The measures are outcome-based where possible. (D)The measures minimize the level of burden for providers.
 (E)The measures create significant opportunity for improvement; (F)The measures align across programs and with other payors.
 (G)The measures satisfy any other factor specified by the Secretary.. 